Matter of Bako v Jackson (2014 NY Slip Op 07964)





Matter of Bako v Jackson


2014 NY Slip Op 07964


Decided on November 18, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2014

Friedman, J.P., Acosta, Saxe, Manzanet-Daniels, Gische, JJ.


5023/13 13534 2001/14 -4677] 13533

[*1] In re Isa Bako, [M-4041 & Petitioner,
vHon. Melissa Jackson, etc., et al., Respondents.


Isa Bako, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel, for Hon. Melissa Jackson, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: NOVEMBER 18, 2014
CLERK